IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAUREN PURNELL,                        §
                                       §
      Defendant Below-                 §      No. 281, 2016
      Appellant,                       §
                                       §
      v.                               §      Court Below—Superior Court
                                       §      of the State of Delaware
STATE OF DELAWARE,                     §
                                       §      Cr. ID 1508003767
      Plaintiff Below-                 §
      Appellee.                        §

                         Submitted: June 13, 2016
                         Decided:   June 29, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                    ORDER

      This 29th day of June 2016, it appears to the Court that:

      (1)    On May 31, 2016, the Court received the appellant Lauren Purnell’s

notice of appeal from a Superior Court order, dated April 29, 2016, dismissing her

appeal from a Court of Common Pleas’ sentencing order. The Court of Common

Pleas convicted Purnell of Criminal Trespass in the Third Degree and sentenced

her to twelve months at Level I probation, plus a $150 fine of which $100 was

suspended, leaving Purnell responsible only for a $50 fine.

       (2)   The Clerk of this Court issued a notice under Supreme Court Rule

29(b) directing Purnell to show cause why the appeal should not be dismissed for
this Court’s lack of jurisdiction to consider a criminal appeal that fails to meet the

thresholds set forth in Article IV, § 11(1)(b) of the Delaware Constitution. Purnell

filed a response to the notice to show cause on June 13, 2016. She argues the

merits of her appeal from the Court of Common Pleas proceeding but fails to

address the jurisdictional defect.

          (3)     After careful consideration, we conclude that Purnell’s appeal must be

dismissed. Like the Superior Court,1 this Court’s constitutional jurisdiction is

limited to criminal appeals when the sentence is “imprisonment exceeding one

month, or fine exceeding One Hundred Dollars.”2 In Purnell’s case, the Court of

Common Pleas’ sentence did not include any term of imprisonment. Purnell was

sentenced only to one year at Level I probation and ordered to pay a $50 fine. This

sentence fails to meet the jurisdictional threshold.3 Therefore, the appeal must be

dismissed.

          NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice




1
    Del. Const. art. IV, § 28.
2
    Del. Const. art. IV, § 11(1)(b).
3
    Marker v. State, 450 A.2d 397, 398 (Del. 1982).


                                                  2